*38DISSENTING OPINION ON RELATOR’S MOTION FOR REHEARING
WOODLEY, Presiding Judge, dissenting.
The trial court found, in his order holding the relator in contempt:
“The court further finds that the court was fraudulently misled and caused to recess the court prior to the time for the usual recess on the direct application and request of the said defense attorney Jack Mackin, and that the court was misled by the said Mackin to the extent that the said Kitchens had no intent to enter a plea of guilty, and no agreement having been made, as reported by counsel for the state and the defendant at 1:15 P.M.; and said defense attorney Jack Mackin having directly requested and insisted to the court that the court not cause the defendant to plead to the indictment prior to the conference between the said Jack Mackin and the district attorney and the defendant, full knowing that the bondsmen of the defendant had at that time been stricken from the approved bond list of Tarrant County, Texas, due to large sums in other judgments nisi now pending against them, one of the said bondsmen being the partner of said Jack Mackin; and that the said Jack Mackin went to the office of the district attorney at the time of recess and discussed for a matter of moments the possibility of a nominal sentence, and the defendant Kitchens never appeared for said conference, and repaired immediately to his automobile and drove away; that the said Jack Mackin at no time offered any explanation of the absence of the said Kitchens at the time of or immediately after the reconvening of the court at 1:15 P.M.
“That the insistence of the said Mackin that the court recess at 11:40 A.M., and immediately before the court called for the reading of the indictment and entry of a plea, the court having previously stated to the said Mackin and the state’s attorney that the court would not recess for lunch until said indictment was read and a plea entered thereto, the said Mackin fraudulently effected the absence of the defendant Kitchens and prevented the court in the absence of a plea from proceeding with the trial of the cause; the court finds that the said Mackin, knowingly and fraudulently, thus perpetrated a fraud upon the court causing a mistrial of the cause, and the defendant Kitchens to absent himself prior to a plea to the indictment, and the said Jack Mackin is adjudged in contempt of the court * * *”
I am unable to agree that the affidavits of the relator and *39his client Kitchens overcome the presumption that the recitals in the contempt order are true.